On Application por Rehearing.
Bermudez, C. J.
The decree made in this case is not to be construed as denying that plaintiff had a privilege at the time he resorted to the sequestration, for the opinion formally recognizes such security. We held merely that, under the circumstances, that privilege could not be made the foundation for the sequestration asked, granted and sustained.
Neither is the decree to be so construed as to be a final judgment on the rights of the intervenor to the sugar or its proceeds free from such plaintiff’s privilege.
Rehearing refused.